Citation Nr: 0914194	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, His Wife, Son and Daughter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 to December 1945.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Philadelphia, Pennsylvania Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2008, a hearing was held before a Decision Review Officer 
(DRO) at the RO.  And in January 2009, a Travel Board hearing 
was held before the undersigned.  Transcripts of both 
hearings are associated with the Veteran's claims file.  At 
the Travel Board hearing, the undersigned granted the 
Veteran's request to hold the case in abeyance 90 days for 
the submission of additional evidence.  38 C.F.R. § 20.709.  
That period of time has lapsed and no additional evidence was 
received.  Hence, the claim will be considered based on the 
current record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 
C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
in the first postservice year; and it is not shown that the 
Veteran's current bilateral hearing loss disability is, or 
might be, related to his service to include as due to noise 
exposure therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the January 2005 
initial adjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2004 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  While the Veteran 
did not receive timely notice regarding disability ratings or 
effective dates of awards (he received such notice in an 
October 2008 letter), he is not prejudiced by such notice 
timing defect (see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and this decision 
denies service connection.  He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  

Regarding VA's duty to assist, the Board notes that all 
development has been undertaken to obtain the Veteran's 
service treatment records (STRs) and alternative records.  
Unfortunately, the STRs were presumably destroyed in the 1973 
fire at the National Personnel Records Center.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that under such circumstances there is a heightened 
obligation on the part of the VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
obligation in mind.  The Veteran's pertinent, available, 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in July 2008.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.	Factual Background

The Veteran's service separation documents reveal that his 
military occupational specialty in service was light truck 
driver, and that he served with an anti-aircraft artillery 
unit in the Ardennes, Central Europe, Normandy, Northern 
France, and the Rhineland.  

A private audiogram received in June 2003 is uninterpreted, 
but appears to suggest that the Veteran has bilateral hearing 
loss.  

At the February 2008 DRO hearing, the Veteran testified that 
he participated in combat during World War II, including at 
Normandy and in the Battle of the Bulge.  He attributed his 
hearing loss to noise exposure from artillery fire.  The 
Veteran and his wife testified that they did not know one 
another while he was in service or when he was initially 
discharged from service.  His wife also indicated that he has 
had hearing problems a long time.  

On July 2008 VA audiological evaluation, puretone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
45
55
60
LEFT
85
100
No 
response
No 
response
No 
response
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear, and 0 percent in the left ear.  The 
Veteran reported that he was uncertain of the onset of his 
hearing loss, but that it was at least 5 years ago.  He 
reported no major injuries or illnesses have affected his 
hearing and that there had been no excessive noise exposure 
outside service; no vertigo was reported.  The examiner found 
mild to moderately severe sensorineural high frequency 
hearing loss in the right ear, and severe to profound 
sensorineural hearing loss in the left ear.  After reviewing 
the Veteran's claims file and noting there was no 
audiological information available in his medical records, 
the examiner opined that the Veteran's "hearing loss is less 
likely as not caused as a result of noise exposure while in 
the military."  The examiner also opined that "this type of 
hearing loss is not a consistent pattern with a noise induced 
hearing loss."  

At the January 2009 Travel Board hearing, the Veteran's wife 
testified that she noticed he had hearing loss after they 
were married.  [In June 1948 per their Marriage Certificate.]  
The Veteran's son testified that there was no documentation 
of hearing loss prior to private audiometry in June 2003.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss (SNHL)) may be presumed if 
such is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection, but serves only to reduce 
the evidentiary burden as to incurrence or aggravation of 
disease or injury in service; it does not apply to the 
further elements of a service connection claim, i.e., current 
disability and nexus (both of which are medical questions).   
See Kessel v. West, 13 Vet. App. 9 (1999)..   

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The record does not show that a hearing loss disability of 
either ear was manifested in service or that SNHL was 
manifested in the Veteran's first postservice year.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, or on a presumptive basis for SNHL as a 
chronic disease (organic disease of the nervous system) under 
38 U.S.C.A. § 1112 is not warranted.  

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  As was noted, the Veteran's STRs are 
unavailable.  The available personnel records do not show he 
received any award or decoration denoting combat (as 
alleged), so as to entitle him to the relaxed evidentiary 
standards afforded to Veterans who served in combat.  
However, because he served as a truck driver in an artillery 
unit during his service in the European Theater of 
Operations, it may reasonably be conceded that he was exposed 
to noise trauma from the artillery guns (in essence 
establishing what would have been shown by virtue of the 
presumptions afforded under 38 U.S.C.A. § 1154(b)).  

To establish service connection for his hearing loss 
disability the Veteran must still submit sufficient evidence 
of a nexus between his exposure to noise trauma in service 
and his current bilateral hearing loss.  The only competent 
(medical) evidence that directly addresses the matter of a 
nexus between the Veteran's hearing loss and his service is 
the opinion of the July 2008 VA examiner, which is against 
his claim.  As the examiner indicated that the Veteran's 
claims file was reviewed (the recitation of noise exposure 
and medical history in the examination report reflects a 
thorough and accurate review of the record), and explained 
the rationale for the opinion given, the opinion is probative 
evidence in this matter.  Because the examiner is competent 
to provide the opinion, and because there is no competent 
medical evidence to the contrary, the opinion is persuasive.  

Notably, a lengthy time interval between service and the 
earliest postservice medical documentation of complaints or 
findings of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Hence, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


